Citation Nr: 0417905	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-17 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU), for the purpose 
of accrued benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran's service has been categorized by the Unites 
States Army as follows:  Beleaguered status, from December 
10, 1941, to April 9, 1942; Prisoner of War status, from 
April 10, 1942, to December 22, 1942; Non-casualty status, 
from December 23, 1942, to August 12, 1945, and Regular 
Philippine Army service, from August 13, 1945, to December 
15, 1945.  The veteran died in January 1999, and the 
appellant's claim herein is as his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  Statements of the Case addressing the 
issues on appeal were issued in February 2002 (cause of 
death) and May 2003 (accrued benefits).  

The Board notes that a May 2003 rating decision denied the 
appellant's claim for entitlement to dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1318.  It is unclear 
whether any subsequent communication from the appellant 
should be construed as a notice of disagreement with that 
decision, which would potentially necessitate the completion 
of a statement of the case by the RO.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  However, as there is no conceivable 
basis for entitlement to DIC under 38 U.S.C.A. § 1318 based 
upon the facts of this case, the Board finds the DIC claim to 
be moot.  Section 1318 authorizes payment of DIC only in 
cases where the veteran had, during his lifetime, established 
a right to receive total service-connected disability 
compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error by VA.  See 38 C.F.R. § 3.22 (2003); National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).  

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the Remand portion of 
this decision, below.  


FINDINGS OF FACT

1.  A claim for entitlement to TDIU was pending at the time 
of the veteran's death, and a claim for accrued benefits was 
received within one year after his death. 

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling; a heart disorder, rated 60 
percent disabling, and malaria, rated noncompensable.  

3.  The veteran had the equivalent of a third grade 
education, and work experience as a farmer. 

4.  The evidence on file at the time of the veteran's death 
did not show that his service-connected disabilities were of 
such severity as to preclude substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a TDIU for the purpose of accrued benefits 
are not met.  38 U.S.C.A. 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.1000, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

By letters mailed to the appellant, the RO advised her of the 
provisions of the VCAA, and the appellant was advised by 
virtue of a detailed May 2003 statement of the case (SOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
her claim for TDIU for the purpose of accrued benefits.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the May 2003 
SOC issued by the RO clarified what evidence would be 
required to establish entitlement to a TDIU.  Further, the 
claims file reflects that the May 2003 SOC contained the new 
duty-to-assist regulations codified at 38 C.F.R. §§ 3.102, 
3.159 (2003).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim for TDIU for accrued benefits 
purposes has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this claim.  In this regard, the appellant 
indicated in October 2003 that she had no additional evidence 
to submit, that all the evidence pertinent to her appeal had 
been supplied to the Board, and that she requested review of 
her appeal by the Board as soon as possible.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim 
adjudicated below, under the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
U.S. Court of Appeals for Appellants Claims has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Legal Criteria/Analysis

At the time of the veteran's death, he had a pending claim of 
entitlement to a TDIU.
Although the veteran's claim terminated with his death, the 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased veteran's claim for 
VA benefits by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); see Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  Thus, while the claim for 
accrued benefits is separate from the TDIU claim filed by the 
veteran prior to his death, the accrued benefits claim is 
derivative of the veteran's claim and the appellant takes the 
veteran's claim as it stood on the date of his death.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); 
Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  Here, the 
appellant, the veteran's surviving spouse, is advancing 
essentially the same claim for TDIU as the veteran's claim, 
which was pending at the time of his death.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits, due and 
unpaid for a period not to exceed two years (for deaths 
before December 16, 2003), to which the veteran was entitled 
at the time of his death under existing ratings or based on 
evidence in the file at the time of the veteran's death.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000; Pub. L. No. 108-183, 
§ 104 (2003).  Also, under 38 U.S.C.A. § 5121(c), a claim for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c).  In this case, the veteran 
died on January 16, 1999, and the appellant filed her claim 
in March 1999.  Thus, a timely claim for TDIU for the purpose 
of accrued benefits has been submitted. 

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total, if the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that if there is 
only one such disability this disability shall be ratable at 
60 percent or more, and that if there are two or more 
disabilities there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.

Should a veteran fail to meet the disability percentage 
requirements of 38 C.F.R. § 4.16(a), the established VA 
policy is that all veterans who nonetheless are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled, under 38 C.F.R. § 4.16(b).

The United States Court of Appeals for Veterans Claims has 
stated:

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither [the] appellant's non-
service-connected disabilities nor his advancing 
age may be considered. See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  The Board's task was to determine 
whether there are circumstances in this case 
apart from the non-service-connected conditions 
and advancing age which would justify a total 
disability rating based on unemployability.  In 
other words, the BVA must determine if there are 
circumstances, apart from non-service-connected 
disabilities, that place this veteran in a 
different position than other veterans with [the 
same] combined disability rating.  See 38 C.F.R. 
§ 4.16(a) (1992).  

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

With the legal criteria cited set forth above, the facts will 
be briefly summarized.  At the time of the veteran's death, 
service connection was in effect for PTSD, rated as 30 
percent disabling; a heart disorder, rated 60 percent 
disabling; and malaria, rated noncompensable.  Thus, the 
"objective" criteria listed at 38 C.F.R. § 4.16(a) were 
clearly met prior to the veteran's death.  

According to a "Former POW Medical History" compiled 
completed by the veteran in July 1997, the veteran's 
education was equivalent to the third grade of elementary 
school.  No post-service employment history was reported on 
this document, and the veteran indicated therein and 
elsewhere that he was a "pauper."  POW Protocol examination 
reports dated in October 1997 show the veteran stating that 
he was a farmer both before and after his military service, 
and that he had given up farming five years prior to this 
examination due to failing physical health.  

With regard to the severity of the veteran's service-
connected disabilities at the time of his death, reports from 
a VA cardiovascular examination conducted in July 1998, 
approximately six months prior to the veteran's death, showed 
dyspnea with ten meters of walking, and the inability to 
carry heavy loads; complaints of constricting chest pain 
occurring three times a month; and dizziness.  Cardiac 
testing revealed a normal ventricular dimension with good 
systolic functioning.  The examiner commented that with the 
cardiovascular findings demonstrated at that time, the 
veteran would "still be able to tolerate more than sedentary 
activities except those requiring physical exertion."  This 
examiner also indicated that the veteran was "not totally 
helpless," and that his service-connected disabilities were 
"moderately disabling."  

With regard to the veteran's service-connected PTSD, the last 
VA psychiatric examination conducted prior to this death in 
August 1998 showed the veteran reporting flashbacks and 
difficulty sleeping as a result of his war experiences.  It 
was indicated that he was not at that time being treated by a 
psychiatrist or taking psychotropic medications.  The mental 
status examination showed the veteran to be oriented to three 
spheres, with intact memory and judgment.  Insight was 
limited.  The Global Assessment of Function score assigned 
following the examination was 60, which correlates with 
"moderate" difficulty in social or occupational 
functioning.  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.).  

Additional private and VA clinical records prior to the 
veteran's death reflect significant non-service-connected 
disabilities, to include emphysema and other pulmonary 
diseases such as pneumonia and chronic obstructive pulmonary 
disease (COPD), and degenerative disc disease and ankylosis 
of the spine.  A VA POW Protocol examination completed in 
September 1997 showed a history of smoking (two packs a day) 
beginning at a young age. 

The veteran's claims file was forwarded to the office of the 
Director of the VA Compensation and Pension (C&P) Service, 
where the claims file was reviewed.  The C&P Director 
concluded in September 2003 that that the veteran's service-
connected disabilities were not severe enough to have 
prevented gainful employment prior to the veteran's death.  
As support for this determination, attention was directed to 
the fact than there was evidence demonstrating than the 
veteran had been a heavy smoker his entire life, and to the 
existence severe non-service-connected respiratory disorders.  

After reviewing the evidence of record at the time of the 
veteran's death, the Board is in agreement with the September 
2003 conclusion of the C&P Service, and finds that the 
evidence is contrary to a finding the veteran's service 
connected disabilities were of such severity prior to his 
death as to preclude substantially gainful employment.  In 
making this determination, the Board concedes that the 
veteran's service connected disabilities, particularly his 
heart disability rated as 60 percent disabling prior to his 
death, might have precluded certain types of employment, 
particularly that involving heavy exertion.  However, there 
is no evidence that all forms of employment, particularly of 
a sedentary nature, were precluded by the veteran's service-
connected disabilities.  As was noted in Van Hoose: 

The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the 
veteran is capable of performing the physical and 
mental acts required by employment, not whether 
the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).  

Van Hoose, 4 Vet. App. at 363.  In this case, as in Van 
Hoose, there is simply no evidence that all, even sedentary, 
employment was precluded due solely to the veteran's service-
connected disabilities.  As support for this determination, 
attention is directed to the conclusion following the July 
1998 cardiovascular examination that the veteran at that time 
was "able to tolerate more than sedentary activities except 
those requiring physical exertion."  Moreover, that examiner 
found that the veteran's service-connected disability was 
only "moderately disabling"  Finally, the GAF score 
following the August 1998 VA psychiatric examination 
evidenced only "moderate" occupational impairment.  

Given the above, the Board finds that, prior to his death, 
the veteran was not precluded from securing substantially 
gainful employment solely by reason of his service-connected 
disabilities, nor was he incapable of performing the mental 
and physical acts required by employment due solely to his 
service-connected disabilities, even when his disability is 
assessed in the context of subjective factors such as his 
occupational background and level of education.  While the 
Board has considered the positive evidence represented by the 
contentions of the veteran prior to his death and those of 
the appellant thereafter, asserting that service-connected 
disability precluded employment, the Board finds the 
probative value of this subjective evidence to be overcome by 
the more objective negative clinical evidence summarized 
above.  As such, entitlement to a TDIU for the purpose of 
accrued benefits must be denied.  Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to a total disability rating for compensation 
based on individual unemployability, for the purpose of 
accrued benefits, is denied. 


REMAND

The veteran's representative has essentially contended that 
an opinion from a VA examiner should be obtained to determine 
whether there was a relationship between the veteran's 
service-connected heart disability and the cerebrovascular 
disease which caused his death.  Review of the record does 
not reveal such a medical opinion, nor does it appear that 
the terminal hospital reports have been obtained.  The Board 
thus concludes that the record does not contain sufficient 
medical evidence to make a decision on the claim for service 
connection for the cause of the veteran's death at this time.  
Accordingly, the Board concludes that the case must be 
remanded to obtain a medical opinion that addresses the 
relationship between the service-connected heart disorder and 
the cerebrovascular disease which caused the veteran's death, 
in order to fulfill the duty to assist under the VCAA.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).
 
For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the appellant 
if further action is required on her part. 

1.  The RO should ensure that all notification 
and development action required by the Veterans 
Claims Assistance Act of 2000, and subsequent 
interpretive authority, is fully complied with 
and satisfied.  This should include contacting 
the appellant to determine whether she has any 
additional pertinent records to submit, and 
informing her by letter of the provisions of the 
VCAA as they apply to his claim.  This is to 
include the complete terminal hospital reports, 
which apparently are located at the Lorma Medical 
Center, Carlatan, San Fernando City, La Union.  
Any pertinent records identified should be 
obtained by the RO. 

2.  After the completion to the extent possible 
of the development requested above, the RO should 
then refer the veteran's claims file, to include 
a copy of this Remand, to an appropriate medical 
doctor who is qualified to render an opinion with 
respect to the medical question on remand.  The 
physician should review the evidence of record, 
including any additional records obtained as a 
result of the development above, and offer an 
opinion as whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the veteran's service connected 
heart disorder (i.e., ischemic heart disease 
diagnosed as arteriosclerotic heart disease) 
caused or contributed substantially or materially 
to the cerebrovascular disease which led to the 
veteran's death, or whether such an etiology or 
relationship is unlikely (i.e., less than a 50-50 
probability).  A rationale should be provided for 
all opinions expressed.  If the physician is 
unable to give an opinion with respect to the 
question presented, an explanation at to why 
should be provided.

3.  Following the completion of the development 
requested above, the RO should readjudicate the 
claim for service connection for the cause of the 
veteran's death.  If the decision with respect to 
this claim is adverse to the appellant, she and 
her representative should be furnished a 
supplemental statement of the case to include a 
summary of the evidence, including any additional 
evidence obtained as a result of the development 
requested above, and all pertinent legal 
criteria.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



